Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1/28/2021 in response to the Office Action of 9/1/2020 is acknowledged and has been entered.  Claims 1, 4-7,14 and 16 are pending.  Claims 6-7 remain withdrawn.   Claims 2-3, 8-13 and 15 have been cancelled. Claims 1, 4-5, 14 and 16 have been amended.and examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 14 and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite a method to etermine concentration of a target molecule, [..] comprising quantifying the concentration of the target molecule based on the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is detected.
The scope of the claim is vague as the claim does not even recite a sample or volume and it is not clear how a concentration is quantified based on a ratio number.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2011/0212462, of record) in view of The Handbook –A guide to Fluorescent Probe and Labeling Technologies
Duffy et al teach throughout the patent and especially in abstract, a method to detect/determine concentration of a target molecule with methods that reduce non-specific binding (Abstract).  Duffy et al teach methods  comprising capturing a target molecule on a bead particle i.e. microbead  modified with capture agents i.e. antibodies specific for the target analyte [0007][0098] exposing the analyte molecules to at least a first and a second labeled  binding ligands which specifically bind to the target molecule to form a complex, wherein the binding ligands are antibodies (figs 3,7)[0056] specific for different epitopes on the target molecule.  Duffy et al teach the labeled first and second labeled  binding antibody ligands can be labeled with components each different from each other (see fig 3 components 146 and 150)  that may be detected indirectly via exposure to a first type of precursor labeling agent i.e. “component 152”  and a second type of precursor labeling agent “158” wherein the first type of  precursor labeling agent  is converted to labeling agent “156” upon exposure to component 146 as indicated by arrow 154 and second type pf precursor labeling agent 158 is converted to labeling agent 162 upon exposure to component 150 (fig 3 d), wherein labeling agent 156 is distinguishable from labeling agent 162 [0039]Fig 3D[0048].    Duffy et al teach the binding ligand components can be enzymes [0046] [0053]. In one example, the enzyme is beta galactosidase and the precursor labeling agent is resorfurin –D-pyranogalactoside [0049].    Duffy et al 
Duffy et al teach in some embodiments the method/systems may comprise detection and/or quantification of single analyte molecules segregated in a plurality of locations on a substrate configured to receive and contain only a single capture onjects i.e. beads [0082][0069, wherein each location comprises either zero or one analyte molecule, wherein analyte concentration is determined based on the number of locations which comprise the analyte molecule i.e. counted [0093] that are determined to contain than analyte molecule using a binary readout digital detection mode for quantification [0020]-[0021], which reads single molecule digital counting by ELISA i.e. digital ELISA (see instant specification [0015]).  Duffy et al teach analyte molecules bound to capture ligands i.e. complexes can be formed prior to segregation of complexes into the plurality of locations wherein the plurality of locations may not comprise wells but instead comprise a plurality of droplets [0089] [0026].     Duffy et al teach detecting signals at different fluorescent wavelength using optical filters for optical interrogation of the locations and processing two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule with for example CCD camera  and image sensors [0067][0068].  
Duffy teach concentration of the analyte is determined based on the number of locations that are determined to contain the analyte molecule based on the signal, wherein the location can be a droplet, thus, the concentration is determined based on the fluorescence signal in the droplet comprising the microbead/analyte/antibody complex.  
In some embodiments, additional determination may be carried out as for example the number of locations that comprise only one ligand or no ligand, wherein the 
While Duffy et al teach a variety of fluorogenic enzymatic precursor labeling agents are known and may be selected for conversion by many different enzymes to be used as the precursor labeling agent, wherein such fluorogenic enzymatic precursor labeling agents, Duffy et al is silent in explicitly disclosing such substrates.   
The Handbook –A guide to Fluorescent Probe and Labeling Technologies
It would have been prima facie obvious, before the effective filing of the claimed invention, to select fluorogenic enzymatic precursor labeling agents  that can be used in the method of Duffy et al wherein the fluorogenic enzymatic precursor labeling agents  quencher and a fluorescence substance as claimed because such  fluorogenic enzymatic precursor labeling agents were known as taught in The Handbook –A guide to Fluorescent Probe and Labeling Technologies.  One would be motivated to do so, because Duffy et al explicitly discloses using such agents were commercially available referencing The Handbook –A guide to Fluorescent Probe and Labeling Technologies.  . 
Choosing suitable enzymes including proteases or phosphatases  having mutually different substrate specificities resulting in  two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule as for example selecting  AP with specificity  for MUP as a second enzyme label in the method of Duffy et al  would have been obvious to a person skilled in the art as fluorogenic substrates for various enzymes are widely reported in prior art, commercially available and  known to those skilled in the art as taught in Duffy et al and The Handbook –A guide to Fluorescent Probe and Labeling Technologies. and because the method of Duffy et al is generic with respect to the enzymatic component label. 
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive.  
Applicant arguments regarding  
“Duffy does not teach an enclosing step of enclosing the microbeads one by one in droplets formed on a base plate; to detect presence or absence of the microbeads in each of the droplets; and quantifying the concentration of the 
 have been addressed in the rejection above.  
Indeed, Duffy teaches the number of locations which comprise the analyte molecules are counted, locations can be droplets on a substrate, and wherein complexes can be formed prior to segregation of complexes into the plurality of locations wherein the plurality of locations may not comprise wells but comprise a plurality of droplets [0089] [0026]  Duffy teach using ratios to calculate concentration as explained above.  
In response to Applicant arguments that Duffy teach digital ELISA only in paragraphs [0028]-[0029], it is noted that for example in paragraph [0056] Duffy discloses an embodiment where a capture object i.e. a bead, comprising the analyte, first and second capture molecules are exposed to a first type of precursor labeling agent  which is converted to a first type of labeling agent ( e.g., comprising a first measurable property) upon exposure to the first type of enzymatic component and a second type of precursor labeling agent which is converted to a second type of labeling agent ( e.g., comprising a measurable property which is distinguishable from the first measurable property) upon exposure to the second type of enzymatic component. Therefore, only locations which are determined to contain the first type of labeling agent and the second type of labeling agent are determined to contain a capture object carrying an analyte molecule.  Thus while figure 3 for example does not depict a bead, a capture object beads is not excluded by Duffy as shown in [0056] for digital/binary .


Claims 1, 4-5, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rissin et. al. (2010 IDS Reference) in view of  Duffy et al and The Handbook –A guide to Fluorescent Probe and Labeling Technologies  in further view of Meridian  as evidenced by FluoProbes AP and FluoProbes B-gal 
Rissin et al. teach throughout the publication a method to detect a target molecule (abstract), comprising: reacting the target molecule with a carrier as for example microscopic beads (instant claims 3, 8)  modified with a first antibody which specifically binds to the target molecule in a digital ELISA assay using femtoliter droplet chamber arrays (Fig.1) (instant claims 5,12-15).  A complex is formed consisting of first antibody, the target molecule and second antibodies on the carrier, wherein the second antibody is a detection antibody labeled with b-galactosidase (Fig. 1) that has specificity for a fluorescent substrate, specifically resorufin—D-galactopyranoside (RGP)(page 600, left first paragraph) .   Rissin et. al.  discloses digital ELISA based on arrays of femtoliter sized wells wherein individual microbeads carriers are loaded into wells on a baseplate  (Fig 1b) and droplet substrate is formed  (Fig 1c/d) prior to detecting  single immunocomplexes (page 596, felt first paragraph).  
A fluorescent signal is generated upon cleavage of substrate, which reads on the substrate having cleavage sites by the enzymes, a fluorescent substance bound to one terminal side of each of the cleavage sites and a quencher bound to another terminal the quencher is present within a distance from the fluorescent substance that energy can be transferred between the quencher and the fluorescent substance, preventing light emission from the fluorescent substance.
Analysis is performed with fluorescence imaging of a small section of the femtoliter-volume chamber array (Figure 1; page 596, left first paragraph).   The protein concentration is determined by counting the number of wells containin both a bead and florescent product relative to the total number containing wells. 
Rissin et. al. do not teach two or more second antibodies which specifically bind to the target molecule and are labeled with enzymes having a substrate cleaving activity and mutually different substrate specificities generating detection signals of fluorescence different in wavelength as a detection signal of the target molecule, wherein the substrates wherein the substrates having cleavage sites by the enzymes comprise a fluorescent substance bound to one terminal side of each of the cleavage sites and a quencher bound to another terminal side thereof, wherein the quencher is present within such a distance from the fluorescent substance that energy can be transferred between the quencher and the fluorescent substance, preventing light emission from the fluorescent substance,
Duffy et al. and The Handbook –A guide to Fluorescent Probe and Labeling Technologies  is relied upon as cited in the 103 rejection above.  
Meridian
It would have been prima facie obvious, before the effective filing of the claimed invention, to incorporate in the method of Rissin et. al. an additional detection antibody that specifically bind to the target molecule and labeled with a second enzyme having a substrate cleaving activity as taught in Duffy et al as antibodies to the target of Rissin et. al.  i.e.PSA, that bind to different epitopes were known and available as disclosed in Meridian and optical fluorescent microscope system with suitable processing software capable of processing two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule were known as taught Duffy et al.
Choosing suitable enzymes having mutually different substrate specificities resulting in  two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule as for example selecting  AP with specificity  for MUP as a second enzyme label in the method of Rissin et. al.  would have been obvious to a person skilled in the art as fluorogenic substrates are widely reported in prior art, commercially available and  known to those skilled in the art as taught in Rissin et. al., and  Duffy et al. and The Handbook –A guide to Fluorescent Probe and Labeling Technologies . 
A person of ordinary skill would have been motivated to do so for the purpose of increasing the sensitivity of detection by increasing color variation and reduce non-specific background and it would have been with a reasonable expectation of success that dual color histograms of fluorescence would have been observed and under a fluorescence microscope of Rissin et. al. processed with suitable software because cumarin emits fluorescence signals i.e.4MU 445nm,  of distinctively shorter wavelength  
Response to applicant arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant arguments that Rissin does not disclose the “Probe Limitation”. and the remaining secondary references do not cure Rissin’s deficiency.  While not clearly explained, it is noted that the “Probe Limitation” refers to the newly added substrate limitation which is taught in the combination of references as cited above.  
The Reference of McCoy and Rissin 2013 are relevant but no longer relied upon for simplicity as the teachings of McCoy and Rissin 2013 were also included in the disclosure of Duffy. 
 
Conclusion
All other objections and rejections recited in the Office Action of 9/1/2020 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641